Title: From John Adams to Seth Harding, 14 September 1798
From: Adams, John
To: Harding, Seth



Sir
Quincy Sept. 14th 1798

On the 11th of this month I received the letter you did me the honor to write me on the fourth with a large number of certificates from gentlemen of great respectability.
I am very sorry, Sir, that you have had the trouble of procuring these testimonials; but I am very happy to assure you, that they are entirely satisfactory to me, & have removed every unfavorable impression from my mind, which had been made by representations to me, which I am convinced were wholly mistakes and without foundation.
I never meant however to express an opinion to you, that there was any impropriety in entertaining Frenchmen. A gentlemen who keeps a house of entertainment, has a right, and it is for any thing I know, his duty to entertain any people, who behave decently, & I have no objection to his entertaining Frenchmen any more than Americans.
As I never mentioned to any one but yourself the information I received, it is unnecessary for me to keep your certificates. I enclose them therefore, that you may preserve them yourself as a security against any future misrepresentation.
I am Sir, with esteem / your most obedient & humble servant

John Adams